HARALSON, J.
(After stating the case as above.) We find nothing to disapprove on the overruling of the demuiTer in this case. The intention and agreement of the parties in the deeds sought to be reformed; the consideration proposed to be stricken and the one to be inserted, and that the mistake Avas mutual, all plainly enough appear; and as to AArhether it was such a mistake in a Avritten instrument as a court of equity Avill reform, will also appear in AArhat folloAvs.
The rules for the reformation of a AATiting on account of a mistake have been stated to be, “that AA’hen the instrument speaks the true agreement betAveen the parties, equity aat.11 not reform it because one or both of them may haAre mistaken its legal consequences. * * * When the legal effect of the terms agreed upon by the parties to be employed in a written instrument, through a misapprehension or ignorance of their import, results in a contract different from that really entered into by them, the court of equity, in the exercise of its moral *345jurisdiction, will reform it.” — Moore v. Tate, 114 Ala. 582, and authorities there cited.
Mr. Pomeroy, discussing the question, lays down the rule, sanctioned by a great array of authorities he cites, including the decisions of our own court, to be, that “If a written instrument fails to express the intention which the parties had in making the contract which it purports to contain, equity will grant relief, affirmative or defensive, although the failure may have resulted from a mistake as to the legal meaning and operation of the terms or language employed in the writing.” — 2 Pom. Eq. Jur. §845; 15 Am. & Eng. Encyc. of Law, 639; Larkins v. Biddle, 21 Ala. 252; Hemphill v. Moody, 64 Ala. 468; Berry v. Sowell, 72 Ala. 14.
The case last cited is strikingly analogous to the one in hand, and on the authority of which this bill seems to have been filed. There a deed which recited the consideration of natural love and affection by the grantor for the grantee, when its real consideration was valuable, was reformed so as to express the true consideration, the court holding that such reformation was proper, though the effect of the reformation was to make the equity of the party in Avhose favor the deed was reformed, superior to the lien of attaching creditors of the grantor, whether they had notice of complainant’s equity or not. It is unnecessary to repeat here the argument there so well made, and the authorities cited to sustain the principle decided. — See, also, Early v. Owens, 68 Ala. 171; Stone v. Hale, 17 Ala. 557; Bailey v. Timberlake, 74 Ala. 224.
Upon the evidence in the case, the court below found and expressed the opinion, that the mutual intent of the grantor and grantee in said deeds sought to be reformed by the cross-bill Avas, that the lands therein and thereby conveyed Avere sold by A. E. Echols to his wife, Daisy, in part satisfaction of the notes of said A. E. Echols to her, and that the recital of the consideration of natural loAre and affection and one dollar Avas the result of ignorance or mistake on the part of the draftsman, as to the legal effect of such recital upon the rights of the grantee, and did not express the true intention of the parties. This conclusion seems to be fully sustained by the eA'idence.
The court also found, as to the alleged fraudulent character of said deeds to Mrs. Echols by her husband, *346. that they .were not voluntary, but were supported by a valuable and adequate consideration, with no benefit reserved to the grantor, and that the grantee had no knowledge of the failing condition of the firm of Echols & Sheffey, or of any fraudulent intent of the grantor in the execution of the same. The evidence to sustain this conclusion we deem entirely preponderating and satisfactory.
We find no error in the decree rendered in the cause, and it is
Affirmed.